Filed 3/1/22 P. v. Glover CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                             2d Crim. No. B314659
                                                                      (Super. Ct. No. TA128535)
     Plaintiff and Respondent,                                          (Los Angeles County)

v.

ARBRY FRANK GLOVER,

     Defendant and Appellant.


       Arbry Frank Glover appeals a post-judgment order denying
his petition for resentencing pursuant to Penal Code section
1170.18, subdivision (a).1 The resentencing petition concerns his
October 31, 2014, conviction of felony assault with a deadly
weapon with a finding of a prior strike conviction. (§§ 245, subd.
(a)(1), 667, subds. (b)–(i), 1170.12, subds. (a)-(d).) Glover
appealed his conviction. In an unpublished opinion, we reversed
and remanded for resentencing. (People v. Glover (May 4, 2016,



1   All further statutory references are to the Penal Code .



                                                     1
B257085).) At the March 2, 2017, resentencing, the trial court
sentenced Glover to a prison term of 13 years.
      On September 17, 2020, Glover filed a petition seeking the
reduction of his felony conviction to a misdemeanor pursuant to
section 1170.18, subdivision (a). The trial court appointed
counsel for Glover and, following a brief hearing, denied the
petition.
      We appointed counsel to represent Glover in this appeal.
After examination of the record, counsel filed an opening brief
raising no issues. (People v. Wende (1979) 25 Cal.3d 436, 441.)
We advised Glover that he had 30 days within which to
personally submit any contentions or issues that he wished to
raise on appeal. We have not received a response.
      The post-judgment order is affirmed.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.


We concur:



             YEGAN, J.




             PERREN, J.




                                2
                   Drew E. Edwards, Judge

             Superior Court County of Los Angeles

               ______________________________



     Stephen Borgo, under appointment by the Court of Appeal,
for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                               3